1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      ERIC J. RODRIGUEZ,                          Case No. 2:16-cv-07332-DMG (SHK)
12
                          Petitioner,
13
                          v.                      ORDER ACCEPTING FINDINGS
14                                                AND RECOMMENDATION OF
      W.L. MONTGOMERY, Warden,                    UNITED STATES MAGISTRATE
15                                                JUDGE, DISMISSING ACTION
                           Respondent.            WITH PREJUDICE
16
17
18
19         Pursuant to Title 28 of the United States Code, section 636, the Court has

20   reviewed the Petition for a Writ of Habeas Corpus, the records on file, and the

21   Report and Recommendation (“R&R”) of the United States Magistrate Judge. The

22   Court has engaged in a de novo review of those portions of the R&R to which

23   Petitioner objected as well as the additional evidence presented by Petitioner on

24   August 20, 2018. Because neither the additional evidence nor the objections

25   impact the previously issued findings and recommendation of the Magistrate

26   Judge, the Court accepts the previously issued findings and recommendation of the

27   Magistrate Judge.

28   ///
 1         IT IS THEREFORE ORDERED that Judgment be entered (1) DENYING
 2   the Petition for a Writ of Habeas Corpus and the Motions for an Evidentiary
 3   Hearing; and (2) DISMISSING this action with prejudice.
 4
 5   DATED: February 27, 2019
 6
                                          DOLLY M. GEE
 7                                        United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
